Exhibit 13.1 HIGHLANDS BANKSHARES, INC.AND SUBSIDIARY CONSOLIDATED FINANCIAL REPORT DECEMBER 31, 2015 C O N T E N T S Page REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 2 Management’s Annual Report on Internal Control over Financial Reporting 3 FINANCIAL STATEMENTS Consolidated Balance Sheets 4 Consolidated Statements of Income 5 Consolidated Statements of Comprehensive Income 6 Consolidated Statements of Stockholders' Equity 7 Consolidated Statements of Cash Flows 8-9 Notes to Consolidated Financial Statements 10-55 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders Highlands Bankshares, Inc. and Subsidiary Abingdon, Virginia We have audited the accompanying consolidated balance sheets of Highlands Bankshares, Inc. and Subsidiary as of December 31, 2015 and 2014, and the related consolidated statements of income, comprehensive income, stockholders' equity, and cash flows for each of the years in the two-year period ended December 31, 2015. The Company’s management is responsible for these consolidated financial statements. Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Highlands Bankshares, Inc. and Subsidiary as of December 31, 2015 and 2014, and the consolidated results of its operations and its cash flows for each of the years in the two-year period ended December 31, 2015, in conformity with accounting principles generally accepted in the United States of America. CERTIFIED PUBLIC ACCOUNTANTS Bristol, Virginia March 29, 2016 2 Management's Annual Report on Internal Control Over Financial Reporting Management is responsible for establishing and maintaining adequate internal control over financial reporting (as such term is defined in Rule 13a-15(f) under the Exchange Act).Our internal control over financial reporting includes those policies and procedures that (i) pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of our assets; (ii) provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with U.S. generally accepted accounting principles, and that our receipts and expenditures are being made only in accordance with authorizations of our management and directors; and (iii) provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of our assets that could have a material effect on the financial statements. Because of the inherent limitations in any internal control, no matter how well designed, misstatements may occur and not be prevented or detected.Accordingly, even effective internal control over financial reporting can provide only reasonable assurance with respect to financial statement preparation.Further, the evaluation of the effectiveness of internal control over financial reporting was made as of a specific date, and continued effectiveness in future periods is subject to the risks that controls may become inadequate because of changes in conditions or that the degree of compliance with the policies and procedures may decline. Management conducted an evaluation of the effectiveness of our system of internal control over financial reporting as of December 31, 2015 based on the framework set forth in the Committee of Sponsoring Organizations of the Treadway Commission’s 2013 Internal Control - Integrated Framework. Based on its evaluation, management concluded that, as of December 31, 2015, Highlands Bankshares Inc.’s internal control over financial reporting was effective. 3 HIGHLANDS BANKSHARES, INC. AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS December 31, 2015 and 2014 (Amounts in thousands) ASSETS Cash and due from banks Federal funds sold Total Cash and Cash Equivalents Investment securities available-for-sale (Note 3) Other Investments, at cost (Note 4) Loans, net of allowance for loan losses of$5,654 and $5,477 in 2015 and 2014, respectively (Note 5) Premises and equipment, net (Note 6) Deferred Tax Assets, net (Note 8) Interest receivable Bank Owned Life Insurance Other Real Estate Owned, net Other assets Total Assets LIABILITIES AND STOCKHOLDERS' EQUITY Deposits (Note 9) Noninterest bearing Interest bearing Total Deposits Interest, taxes and other liabilities Short term borrowings (Note 10) Long-term debt (Note 11) Total Other Liabilities Total Liabilities STOCKHOLDERS' EQUITY Common stock, 7,851 sharesissued in 2015 and 2014, authorized 40,000 shares, parvalue $0.625 per share(Note 15) Preferred stock,2,092 shares issued in 2015 and 2014, authorized10,000 shares, par value $2.00 per share Additional paid-in capital Retained Earnings Accumulated other comprehensive income (loss) 95 Total Stockholders' Equity Total Liabilities and Stockholders' Equity The Notes to Consolidated Financial Statements are an integral part of these statements. 4 HIGHLANDS BANKSHARES, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF INCOME Years Ended December 31, 2015 and 2014 (Amounts in thousands, except per share data) INTEREST INCOME Loans receivable and fees on loans Securities available for sale: Taxable Tax-exempt Other investment income Federal funds sold 85 Total Interest Income INTEREST EXPENSE Deposits Other borrowed funds Total interest expense Net interest income PROVISION FOR LOAN LOSSES (Note 5) Net interest income after provision for loan losses NON-INTEREST INCOME Securities gains 16 1 Service charges on deposit accounts Other service charges, commissions and fees Other operating income Total Non-Interest Income NON-INTEREST EXPENSE Salaries and employee benefits (Note 14) Occupancy expense of bank premises Furniture and equipment expense Other operating expenses (Note 17 and 23) Foreclosed Assets –Write-down and operating expenses Total Non-Interest Expenses Income (Loss) before Income Taxes Income Tax Benefit(Note 8) Net Income Earnings Per Common Share (Note 13) $0.17 $0.36 Diluted Earnings Per Common Share (Note 13) $0.13 $0.28 The Notes to Consolidated Financial Statements are an integral part of these statements. 5 HIGHLANDS BANKSHARES, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME Years Ended December 31, 2015 and 2014 (Amounts in thousands, except per share data) Net Income $1,337 Other Comprehensive Income Unrealized gains (losses) on securities during the period Less: reclassification adjustment for gains included in securities gains in the Consolidated Statement of Income Other Comprehensive Income(Loss) before tax Income tax expense (benefit) related to Other Comprehensive Income (Loss) Other Comprehensive Income (Loss) COMPREHENSIVE INCOME The Notes to Consolidated Financial Statements are an integral part of these statements. 6 HIGHLANDS BANKSHARES, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF STOCKHOLDERS' EQUITY Years Ended December 31, 2015 and 2014 (Amounts in thousands) Common Stock Shares Par Value Preferred Stock Shares Par Value Additional Paid In Capital Retained Earnings Accumulated Other Comprehensive Income (Loss) Stockholders’ Equity Balance December 31, 2013 $ 3,132 - - Net Income $ 2,526 Issuance of Common Stock Issuance of Preferred Stock Other Comprehensive Income $ 929 $ 929 Balance, December 31, 2014 $ 4,907 Net Income $ 1,337 Additional Paid In Capital Other Comprehensive Loss Balance December 31, 2015 $ 4,184 $ 17,944 $ 26,773 $ 53,560 The Notes to Consolidated Financial Statements are an integral part of these statements 7 HIGHLANDS BANKSHARES, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS Years Ended December 31, 2015 and 2014 (Amount in thousands) CASH FLOWS FROM OPERATING ACTIVITIES: Net income Adjustments to reconcile net income to net cash provided by operating activities: Provision for loan losses Provision for deferred income taxes Depreciation and amortization Valuation adjustment of deferred tax assets Net realized gains on available-for-sale securities Net amortization on securities Amortization of capital issue costs - 29 Valuation adjustment of other real estate owned (Increase) decrease in interest receivable (Increase) decrease in other assets Increase (decrease) in interest, taxes and other liabilities Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Securities available for sale: Proceeds from sale of debt and equity securities - Proceeds from maturities of debt and equity securities Purchase of debt and equity securities (Purchase) redemption of other investments Net (increase)in loans Proceeds from sales of other real estate owned Proceeds from cash surrender value of life insurance - Premises and equipment expenditures Net cash used in investing activities 8 CASH FLOWS FROM FINANCING ACTIVITIES: Net decrease in certificates of deposit Net increase in demand, savings and other deposits Net increase (decrease) in short term borrowings 1 Net decrease in long-term debt Net decrease in capital securities - Issuance of common stock - Issuance of preferred stock - Net cash provided by financing activities Net increase (decrease) in cash and cash equivalents CASH AND CASH EQUIVALENTS AT BEGINNING OF YEAR CASH AND CASH EQUIVALENTS AT END OF YEAR SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION: Cash paid during the year for: Interest Income taxes $- $- SUPPLEMENTAL DISCLOSURES OF NONCASH TRANSACTIONS Transfer of loans to other real estate owned Loans originated from sales of other real estate owned The Notes to Consolidated Financial Statements are an integral part of these statements 9 HIGHLANDS BANKSHARES, INC. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS December 31, 2015 (Amounts in thousands) Note1. Summary of Significant Accounting Policies Basis of Presentation and Consolidation The accompanying consolidated financial statements include the accounts of Highlands Bankshares, Inc., (the “Parent Company”) and its wholly-owned subsidiary, Highlands Union Bank (the "Bank").The statements also include Highlands Union Insurance Services, Inc., Highlands Union Financial Services, Inc., Blue Ridge Hospitality, LLC, and Russell Road Properties, LLC which are wholly owned subsidiaries of the Bank. Blue Ridge Hospitality, LLC, formed in June 2014 and Russell Road Properties, LLC, formed in March of 2015 are also subsidiaries of the Bank created to hold and manage certain properties acquired by the Bank through foreclosure or deed in lieu of foreclosure.All significant intercompany balances and transactions have been eliminated in consolidation.The accounting and reporting policies of Highlands Bankshares, Inc. and its subsidiaries, (collectively the “Company”) conform to U.S. generally accepted accounting principles and to standard practices within the banking industry. Nature of Operations The Company operates in Abingdon, Virginia, and surrounding southwest Virginia, eastern Tennessee, and western North Carolina under the laws of the Commonwealth of Virginia.The Parent Company was organized on December 29, 1995.The Parent Company is supervised by the Federal Reserve Bank under the Bank Holding Company Act of 1956, as amended. The Bank began banking operations on April 27, 1985 under a state bank charter and provides a wide range of financial services to individuals and businesses.The Bank’s primary lending products include mortgage, consumer and commercial loans, and its primary deposit products are checking, savings, and certificates of deposit.As a state bank and a member of the Federal Reserve Bank of Richmond, the Bank is subject to regulation by the Virginia State Bureau of Financial Institutions, the Federal Deposit Insurance Corporation, and the Federal Reserve Bank.Highlands Union Insurance Services, Inc. became effective October 8, 1999 for the purpose of selling insurance through Bankers Insurance LLC. The only activity in Highlands Union Financial Services is the receipt of life insurance commissions. Cash and Cash Equivalents For purposes of the consolidated statements of cash flows, cash and cash equivalents include cash and due from banks and federal funds sold, all of which mature within ninety days. The Company maintains its cash in bank deposit accounts which, at times, may exceed federally insured limits. The Company has not experienced any losses in such accounts. The Company believes it is not exposed to any significant credit risk on cash and cash equivalents. Securities Available-for-Sale Securities classified as available-for-sale are those debt and equity securities that the Company intends to hold for an indefinite period of time, but not necessarily to maturity.Any decision to sell a security classified as available-for-sale would be based on various factors, including significant movements in interest rates, changes in the maturity mix of the Company's assets and liabilities, liquidity needs, regulatory capital considerations, and other similar factors.Securities available-for-sale are carried at fair value.Unrealized gains or losses are reported as increases or decreases in other comprehensive income, net of the related deferred income tax effect.Realized gains or losses are included in earnings on the trade date and are determined on the basis of the amortized cost of specific securities sold.Premiums and discounts are recognized in interest income using the interest method over the period to maturity.On a quarterly basis the Company reviews any securities which are considered to be impaired as defined by accounting guidance. During this review, the Company determines if the impairment is deemed to be other than temporary. If it is determined that the impairment is other than temporary, i.e. impaired because of credit issues, the investment is written down by a charge in the Statement of Income. Loans The Company makes mortgage, commercial and consumer loans to customers.Included in mortgage lending are loans secured by real estate such as single family and multifamily dwelling units as well ascommercial properties both owner occupied and held for lease to others.Commercial loans include those primarily secured by business assets or land or may be unsecured. Consumer loans include second mortgages and equity lines of credit and other personal loans which may be secured or unsecured. The Company also makes farmland loans and other agricultural type loans such as financing farming activities. 10 HIGHLANDS BANKSHARES, INC. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS December 31, 2015 (Amounts in thousands) Note1.Summary of Significant Accounting Policies (Continued) Loans that management has the intent and ability to hold for the foreseeable future or until maturity or pay-off generally are reported at their outstanding unpaid principal balances adjusted for charge-offs, the allowance for loan losses, and any deferred fees or costs on originated loans. Interest income is accrued on the unpaid balance.Loan origination fees, net of certain direct origination costs, are deferred and amortized to income over the estimated lives of the loans using the straight-line method which is not materially different from the interest method. The accrual of interest on a loan is discontinued at the time the loan is 90 days delinquent unless the credit is well-secured and in process of collection.Credit card loans and other personal loans are typically charged off no later than 180 days past due.In all cases, loans are placed on non-accrual or charged-off at an earlier date if collection of principal or interest is considered doubtful. Payments on non-accrual loans are applied to principal or applied on a cash basis. All interest accrued but not collected for loans that are placed on non-accrual or charged off status is reversed against interest income.The interest on these loans is accounted for on the cash-basis or cost-recovery method, until qualifying for return to accrual.Loans are returned to accrual status when all the principal and interest amounts contractually due are brought current and future payments are reasonably assured. Allowance for Loan Losses The Company monitors and maintains an allowance for loan losses to absorb an estimate of probable losses inherent in the loan portfolio.The Company maintains policies and procedures that address the systems of controls over the following areas of maintenance of the allowance: the systematic methodology used to determine the appropriate level of the allowance to provide assurance the loan loss reserve is maintained in accordance with accounting principles generally accepted in the United States of America; the accounting policies for loan charge-offs and recoveries; the assessment and measurement of impairment in the loan portfolio; and the loan grading system. The Company’s Credit Review and Analysis Department evaluates various loans individually for impairment as required by Financial Accounting Standards Board ASC 310, Receivables –Subsequent Measurement.Loans evaluated individually for impairment include classified loans, non-performing loans, loans on non-accrual, loans past due by 90 days or more, restructured loans and other loans selected by management.The evaluations are based upon discounted expected cash flows or collateral valuations.If the evaluation shows that a loan is individually impaired, then a specific reserve is established for the amount of impairment.For loans that are not individually evaluated, the Company makes estimates of losses for groups of loans as required by ASC 450-20, Accounting for Contingencies.Loans are grouped by similar characteristics, including the type of loan, the assigned loan grade and the general collateral type.Assigned loan grades include Quality, Satisfactory, Acceptable, Special Mention, Substandard and Doubtful, each with an increasing risk of potential loss. A loss rate reflecting the expected loss inherent in a group of loans is derived based upon estimates of default rates for a given loan grade, the predominant collateral type for the group and the terms of the loan.The resulting estimate of losses for groups of loans are adjusted for relevant environmental factors and other conditions of the portfolio of loans, including:borrower and industry concentrations; levels and trends in delinquencies, charge-offs and recoveries; changes in underwriting standards and risk selection; level of experience and ability of lending management; and, national and local economic conditions. The amounts of estimated impairment for individually evaluated loans and groups of loans are added together for a total estimate of loan losses.This estimate of losses is compared to the allowance for loan losses of the Company as of the evaluation date and, if the estimate of losses is greater than the allowance, an additional provision to the allowance is made.If the estimate of losses is less than the allowance, the degree to which the allowance exceeds the estimate is evaluated to determine whether the allowance falls outside a range of estimates.If the estimate of losses is below the range of reasonable estimates, the allowance is reduced by adjusting the provision for loan losses.The Company recognizes the inherent imprecision in estimates of losses due to various uncertaintiesand variability related to the factors used, and therefore a reasonable range around the estimate of losses is derived and used to ascertain whether the allowance is too high or too low.If different assumptions or conditions were to prevail and it is determined that the allowance is not adequate to absorb the new estimate of probable losses, an additional provision for loan losses would be made, which amount may be material to the consolidated financial statements. Premises and Equipment Land is carried at cost.Premises and equipment are stated at cost less accumulated depreciation. Depreciation is computed on 11 HIGHLANDS BANKSHARES, INC. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS December 31, 2015 (Amounts in thousands) Note 1.Summary of Significant Accounting Policies (Continued) Premises and Equipment (Continued) the straight-line method over estimated useful lives.Maintenance and repairs are charged to current operations while improvements are capitalized.Disposition gains and losses are reflected in current operations. Purchased software costs are included in other assets and expensed over periods ranging from 3-5 years. Other Real Estate Owned Assets acquired through, or in lieu of, loan foreclosure are held for sale and are initially recorded at fair value at the date of foreclosure, establishing a new cost basis. Subsequent to foreclosure, valuations are periodically performed by management using updated appraisals and other information and the assets are carried at the lower of carrying amount or fair value less cost to sell.Generally, appraisals are updated every 24 months for all individually significant properties or when current events indicate that a property may have suffered a material decrease in value.Revenue and expenses from operations and gains and losses on disposals are included in Non-interest expense captioned “Foreclosed Assets-Write-down and operating expenses”. Income Taxes Under the asset and liability method, deferred income taxes are recognized for the tax consequences of “temporary differences” by applying enacted statutory tax rates to the differences between the financial statement carrying amounts and the tax bases of existing assets and liabilities.Under ASC 740, the effect on deferred taxes of a change in tax rates is recognized in income in the period that includes the enactment date. Management evaluates the Company’s tax circumstance and filings under the most current and relevant accounting rules and believes the Company has incurred no liability for uncertain beneficial tax positions (or any related penalties and interest) for the periods open to normal jurisdictional examinations (2012 through 2014). Earnings Per Common Share Earnings per common share are calculated based on the weighted average outstanding shares during the year.Earnings per common share assuming dilution are calculated based on the weighted average outstanding shares during the year plus common stock equivalents at year end. Stock Compensation Plans The Company accounts for stock compensation plans under the guidance of ASC 718 which requires all share-based payments to employees, including grants of employee stock options, to be recognized in the income statement based on their grant-date fair values.No options were granted during 2015 or 2014. Use of Estimates In preparing consolidated financial statements in conformity with U.S. generally accepted accounting principles, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities as of the date of the balance sheet and reported amounts of revenue and expense during the reporting period.Actual results could differ from those estimates.Material estimates that are particularly susceptible to significant change in the near term relate to the determination of the allowance for loan losses, and the valuation of foreclosed real estate, deferred tax assets and investment securities. Business Segments The Company reports its activities as a single business segment.In determining the appropriateness of segment definition, the Company considers components of the business about which financial information is available and regularly evaluated relative to resource allocation and performance assessment. 12 HIGHLANDS BANKSHARES, INC. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS December 31, 2015 (Amounts in thousands) Note 1. Summary of Significant Accounting Policies (Continued) Recent Accounting Pronouncements In January 2014, the FASB issued ASU No. 2014-04, Receivables – Troubled Debt Restructurings by Creditors (Subtopic 310-40). The amendments in this Update clarify that an in substance repossession or foreclosure occurs, and a creditor is considered to have received physical possession of residential real estate property collateralizing a consumer mortgage loan, upon either (1) the creditor obtaining legal title to the residential real estate property upon completion of a foreclosure or (2) the borrower conveying all interest in the residential real estate property to the creditor to satisfy that loan through completion of a deed in lieu of foreclosure or through a similar legal agreement. Additionally, the amendments require interim and annual disclosure of both (1) the amount of foreclosed residential real estate property held by the creditor and (2) the recorded investment in consumer mortgage loans collateralized by residential real estate property that are in the process of foreclosure according to local requirements of the applicable jurisdiction. The amendments were effective for annual periods, and interim periods within those annual periods beginning after December 15, 2014. The adoption of this ASU did not have a material impact on the Company’s financial statements. In May 2014, the FASB issued ASU No. 2014-09, Revenue from Contracts with Customers (Topic 606). ASU 2014-09 is a comprehensive new revenue recognition model that requires a company to recognize revenue to depict the transfer of goods or services to a customer at an amount that reflects the consideration it expects to receive in exchange for those goods or services. ASU 2014-09 also requires additional disclosure about the nature, amount, timing and uncertainty of revenue and cash flows arising from customer contracts, including significant judgments and changes in judgments and assets recognized from costs incurred to obtain or fulfill a contract. ASU 2014-09 was effective for annual reporting periods, and interim periods within that period, beginning after December 15, 2016. ASU No. 2015-14 issued in August 2015 deferred the effective date of this Update to annual reporting periods beginning after December 15, 2017, including interim reporting periods within that reporting period. Earlier application is permitted only as of annual reporting periods beginning after December 15, 2016, including interim reporting periods within that reporting period.The adoption of this ASU is not expected to have a material effect on the Company’s current financial position or results of operations; however, it may impact the reporting of future financial statement disclosures. In April 2015, the FASB issued ASU No. 2015-03 Interest-Imputation of Interest (Subtopic 835-30), which requires debt issuance costs related to a recognized debt liability to be presented in the balance sheet as a direct deduction from the carrying amount of that debt liability. The recognition and measurement guidance for debt issuance costs are not affected by the amendments in this Update.The amendments will be effective for financial statements issued for fiscal years beginning after December 15, 2015, and interim periods within those fiscal years, with early adoption permitted. An entity should apply the new guidance on a retrospective basis, wherein the balance sheet of each individual period presented should be adjusted to reflect the period-specific effects of applying the new guidance. Upon transition, an entity is required to comply with the applicable disclosures for a change in an accounting principle. The Company does not expect these amendments to have a material effect on its financial statements. In August 2015, the FASB issued ASU No. 2015-15 Interest-Imputation of Interest (Subtopic 835-30) Presentation and Subsequent Measurement of Debt Issuance Costs Associated with Line-of-Credit Arrangements Amendments to SEC Paragraphs Pursuant to Staff Announcement at June 18, 2eeting to clarify the SEC staff’s position on presenting and measuring debt issuance costs incurred in connection with line-of-credit arrangements which were not addressed in authoritative guidance within Update 2015-03. An entity is allowed to defer and present debt issuance costs as an asset and subsequently amortize the deferred debt issuance costs ratably over the term of the line-of-credit arrangement, regardless of whether there are any outstanding borrowings on the line-of-credit arrangement.The Company does not expect these amendments to have a material effect on its financial statements. In January 2016, ASU No. 2016-01 Financial InstrumentsOverall (Subtopic 825-10) was issued by the FASB.The amendments address certain aspects of recognition, measurement, presentation, and disclosure of financial instruments.The amendments will be effective for fiscal years beginning after December 15, 2017, including interim periods within those fiscal years. The Company is currently evaluating the impact of these amendments on its financial statements 13 HIGHLANDS BANKSHARES, INC. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS December 31, 2015 (Amounts in thousands) Note 2. Formal Written Agreement On October 13, 2010, the Company and Bank entered into a written agreement (“Written Agreement”) with the Federal Reserve Bank of Richmond (the “Reserve Bank”).Under the terms of the Written Agreement, the Bank has agreed to develop and submit to the Reserve Bank for approval within the time periods specified therein written plans or programs to: · strengthen board oversight of the management and operations of the Bank; · strengthen credit risk management and administration; · provide for the effective grading of the Bank’s loan portfolio; · summarize the findings of its review of the adequacy of the staffing of its loan review function; · improve the Bank’s position with respect to loans, relationships, or other assets in excess of $500,000 that currently are, or in the future become past due more than 90 days, on the Bank’s problem loan list, or adversely classified in any report of examination of the Bank; · review and revise the Bank’s methodology for determining the allowance for loan and lease losses (“ALLL”) and maintain an adequate ALLL; · maintain sufficient capital at the Company and the Bank; · establish a revised written contingency funding plan; · establish a revised written strategic and capital plan; · establish a revised investment policy; · improve the Bank’s earnings and overall condition; · revise the Bank’s information technology program; · establish a disaster recovery and business continuity program; and, · establish a committee to monitor compliance with all aspects of the written agreement. Further, both the Company and the Bank have agreed to refrain from declaring or paying dividends without prior regulatory approval.The Company has agreed that it will not take any other form of payment representing a reduction in Bank’s capital or make any distributions of interest, principal or other sums on subordinated debentures or trust preferred securities without prior regulatory approval.The Company also has agreed not to incur, increase or guarantee any debt or not to purchase or redeem any shares of its stock without prior regulatory approval. 14 HIGHLANDS BANKSHARES, INC. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS December 31, 2015 (Amounts in thousands) Note3.Investment Securities Available-For-Sale The amortized cost and market value of securities available-for-sale are as follows: Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Fair Value State and political subdivisions $- Mortgage backed securities SBA Pools 9 Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Fair Value State and political subdivisions $8 Mortgage backed securities Single Issue Trust Preferred - 12 SBA Pools 29 The following tables presents the age of gross unrealized losses and fair value by investment category: December 31, 2015 Less Than 12 months 12 Months or More Total Fair Value Unrealized Losses Fair Value Unrealized Losses Fair Value Unrealized Losses State and political subdivisions $- $- $- $- $- $- Mortgage-backed securities Single Issue Trust Preferred - SBA Pools 3 Total The total number of investment securities in a loss position at December 31, 2015 was 34. 15 HIGHLANDS BANKSHARES, INC. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS December 31, 2015 (Amounts in thousands) Note3.Investment Securities Available-For-Sale (Continued) December 31, 2014 Less Than 12 months 12 Months or More Total Fair Value Unrealized Losses Fair Value Unrealized Losses Fair Value Unrealized Losses State and political subdivisions $- $- $8 $1,002 $8 Mortgage-backed securities 19 Single Issue Trust Preferred - - 12 12 SBA Pools - - Total $ 5,244 The total number of investment securities in a loss position at December 31, 2014 was 83. The Company assesses securities for OTTI quarterly by reviewing credit ratings, financial and regulatory reports as well as other pertinent financial indicators published. As of December 31, 2015 and 2014, the Company's assessment revealed no impairment other than that deemed temporary. Investment securities available-for-sale with a book value (amortized cost) of $31,422 and $39,298 at December 31, 2015 and 2014 respectively, and a market value of $31,355 and $39,325 at December 31, 2015 and 2014, respectively, were pledged as collateral on public deposits, FHLB advances, secured correspondent credit lines and for other purposes as required or permitted by law. 16 HIGHLANDS BANKSHARES, INC. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS December 31, 2015 (Amounts in thousands) Note3. Investment Securities Available-For-Sale (Continued) The amortized cost and estimated fair value of securities available-for-sale at December 31, 2015 by contractual maturity are shown below. Expected maturities may differ from contractual maturities because borrowers may have the right to call or prepay obligations with or without call or prepayment penalties. Amortized Cost Fair Value Due in one year or less $- $- Due after one year through five years Due after five years through ten years 7 7 Due after ten years Mortgage-backed securities For the years ended December 31, 2015 and 2014, proceeds from sales of securities were $1,025 and $4,367 respectively.Gross realized gains and losses on investment securities available for sale were as follows: Realized gains from sales and calls of securities $1 Realized losses - - Net gains $1 Note 4.Other Investments Federal Home Loan Bank (FHLB) stock, Federal Reserve Bank (FRB) stock, Pacific Coast Bankers’ Bank and Community Bankers’ Bankstock with a carrying value of $4,350 and $4,525 at December 31, 2015 and 2014, respectively are stated at cost and included as “ Other Investments” on the Company’s Balance Sheets. These investments are considered to be restricted as the Company is required by these entities to hold these investments, and the only market for this stock is the issuing agency.Also included in “Other Investments” are Certificates of Deposit purchased from other FDIC - insured institutions.The balances of these CDs were $2,242 and $2,242 at December 31, 2015 and 2014, respectively. 17 HIGHLANDS BANKSHARES, INC. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS December 31, 2015 (Amounts in thousands) Note 5.Loans and Allowance for Loan Losses The composition of net loans is as follows: Real Estate Secured: Residential 1-4 family Multifamily Construction and Land Loans Commercial, Owner Occupied Commercial, Non-owner occupied Second mortgages Equity lines of credit Farmland Secured (other) and unsecured Personal Commercial Agricultural Overdrafts Less: Allowance for loan losses Net deferred fees Loans, net Loans are considered delinquent when payments have not been made according to the terms of the contract. The accrual of interest on loans is discontinued at the time the loan is 90 days delinquent unless the credit is well-secured and in process of collection.Credit card loans and other personal loans are typically charged off no later than 180 days past due.In all cases, loans are placed on non-accrual or charged-off at an earlier date if collection of principal or interest is considered doubtful. The following is a summary of residential real estate currently in the process of foreclosure as well as foreclosed residential real estate as of December 31, 2015. Number
